Citation Nr: 1145911	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, for the period from April 9, 2010 to the present.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In October 2010, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss, for the period from February 22, 2008 to April 8, 2010, but remanded for further development his entitlement to a rating in excess of 10 percent for the period from April 9, 2010, to the present.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The result of a VA audiometric test conducted in November 2010 shows that the Veteran had level VIII hearing in his left ear and level II hearing in his right ear.  

2.  The evidence of record, including an opinion by the Director of VA's Compensation Service, supports the conclusion that the Veteran's bilateral hearing loss disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards and does not demonstrate that service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss, for the period from April 9, 2010, to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2008, October 2008, and October 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in September 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court recently in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2008 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran in October 2008 does not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  To the extent proper notice of these changes was not provided, the Board finds that the Veteran in this case suffered no prejudice because, as discussed below, the evidence shows that he is not entitled to a higher rating for his service-connected hearing loss disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  There is no dispute in this case that the Veteran has received generic notice of what is needed to satisfy an increased rating claim.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been obtained and VA examinations have been provided.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Hearing Loss Since April 9, 2010

The Veteran seeks a higher rating for his service-connected bilateral hearing loss on the basis that the assigned 10 percent rating does not adequately reflect the severity thereof.  Historically, the Veteran was granted service connection for bilateral sensorineural hearing loss in a March 2004 rating decision and awarded a 0 percent, or noncompensable, disability rating, effective December 23, 2003.  In a February 2006 rating decision, the disability rating was increased from noncompensable to 10 percent, effective November 14, 2005.  The Veteran's current claim for increase was received by VA on February 22, 2008.  As noted in the Introduction above, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss, for the period from February 22, 2008 to April 8, 2010, but remanded for further development his entitlement to a rating in excess of 10 percent for the period from April 9, 2010, to the present.  

The Veteran's service-connected bilateral hearing loss currently is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2011).  Pursuant to these regulations, hearing acuity is measured by the results of speech discrimination tests and pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of disability for service-connected hearing loss based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings for hearing impairment are derived by a mechanical application of the rating schedule to the auditory acuity level assigned to each ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results in the higher level.  Id.  However, in this instance, that level then will be elevated to the next higher level.  Id.

A private audiogram report found in the claims file and dated April 9, 2010 is in graphical form and does not provide the exact decibel results at each level tested.  In addition, the graphical measurement of decibels at the 3000 Hertz frequency level is not clearly marked for either ear.  There is no contemporaneous interpretation in the claims file.  The Board notes that this audiogram definitely shows hearing loss and that the measured decibel levels appear similar to those reported in VA audiological examinations before and after this test and dated in October 2009 and November 2010.  The Board, however, is unable to interpret audiograms which are presented in graphic rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The report also notes that the Veteran's speech discrimination score was 80 percent for the right ear and 40 percent for the left ear.  However, the report does not reflect that the Maryland CNC test was used.  The Board notes that these figures are lower than the speech discrimination scores reported in the October 2009 and November 2010 VA examinations, which may indicate that the Maryland CNC test was not used.  In any event, the Board is precluded from applying these results to the criteria set forth at 38 C.F.R. § 4.85 in order to rate the severity of the Veteran's current hearing loss as there is no indication whether the Maryland CNC controlled speech discrimination test was actually used to measure speech recognition.  

While the Board's October 2010 remand suggested that a VA examiner might interpret this private audiogram, the November 2010 VA examiner did not do so.  However, it is clear from the report of her examination that she did review this private audiogram before testing the Veteran and stating her medical opinion.  In that sense, the April 2010 private audiogram was considered while adjudicating the Veteran's current claim.

Private medical records from Hawthorn Medical Associates dated from April 2010 to February 2011 are associated with the claims file.  For the most part, these records discuss the Veteran's other medical conditions.  However, an April 2010 private medical record noted that the Veteran had asymmetrical neurosensory hearing loss, with the left ear worse than the right, with quite significant asymmetry in speech discrimination.  It was also noted that the Veteran had further loss of hearing and that his hearing aids were supplied by VA.  

During his May 2010 Board hearing, the Veteran submitted the April 2010 private audiogram and testified that his hearing was worse than when measured at his last VA examination in October 2009 (see transcript at p. 6).  The Veteran also testified that his hearing loss affected him on a day-to-day basis and made it difficult for him to work.  He testified about not being able to understand what was being said at the supermarket checkout counter or when conversing with the bank teller.  He said that he used to depend on his wife as his "ears" until her death two years before.  He also testified that after retiring as a veteran's service officer in the town he resides in, he tried for about three weeks working in a friend's sporting goods store.  He said that it was just too difficult to understand with other people around him.  The Veteran testified that he dreaded going into places because he knew he was going to be asked something and was going to feel foolish.  (See transcript at pp. 2-5).  

In an October 2010 statement, the Veteran contended that due to the severity of his hearing loss, even while using hearing aids, his activities of daily living were greatly affected.  He stated that he needed people to go with him on trips to avoid frustration and embarrassment.  He also said that his social life was zero because he could not hear conversations in a restaurant.  He gave up chairmanship of a local veterans advisory board because he said he often mistook what was being discussed.  He also said that he quit a retail sales job because of difficulty in understanding customers.  

The Veteran's step-daughter submitted a statement in November 2010.  She stated that the close-knit family is together several times a week and that she has noticed that the Veteran's hearing loss has increased greatly over the past couple of years.  She stated that the Veteran does not hear her when she is speaking to him or he will just agree and later admit he did not hear her.  She said that his social life was nil and that he needed help in daily activities and business matters.  She also said that of all the people with hearing loss with whom she was familiar, the Veteran had far greater hearing loss than any of the others.  

A friend and fellow veteran, T.I., submitted a lay statement in November 2010.  T.I. stated that he had known the Veteran for more than 25 years and had served with him on local veterans and community boards and committees.  He said that he had been aware for years that the Veteran had a hearing problem, especially in crowds or while doing routine daily activities.  T.I. also said that it had become apparent over the past several years that the Veteran's hearing loss had greatly increased.  T.I. also noted that he was familiar with many veterans with hearing difficulties, but that the Veteran had the most severe hearing loss problem.  

F.A.A., another town veterans advisory board member, submitted a statement in November 2010.  He stated that he had known the Veteran for about 14 years and had witnessed his hearing slip away steadily.  The Veteran used to be a major contributor to board discussions, but now was relegated to requesting people to repeat themselves.  

A November 2010 VA medical record noted that the Veteran sought new hearing aids and that VA had provided him with hearing aids in 2006.  

The Veteran underwent a VA audiological examination in November 2010 as a result of the Board's October 2010 remand.  The Veteran complained that his hearing loss had worsened and that he could no longer work due to his hearing loss.    Audiogram findings, in pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
50
60
65
55
LEFT
55
60
60
65
60

The speech recognition score on the Maryland CNC word list was 90 percent for the right ear and 46 percent for the left ear.  Diagnosis was mild sloping to severe sensorineural hearing loss in the right ear and moderately severe sloping to profound sensorineural hearing loss in the left ear.  The examiner, who reviewed the claims file, including past VA audiological examinations and the April 2010 private audiogram, noted significant effects on occupational activities because of hearing difficulties.  However, the examiner opined that with hearing aids, the use of visual and contextual cues, and accommodations required by federal law for those who are disabled, the Veteran would be employable in non-adverse listening environments.  Similarly, she found the same functional effects for this hearing loss would apply to the Veteran's social life and everyday interactions.  She stated that he would have difficulty hearing normal speech without his hearing aids or using visual or contextual cues, and would have even greater difficulty when in adverse-listening environments.  

The pure tone threshold results for the left ear represented an exceptional pattern of hearing loss in the left ear.  See 38 C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.

Under Table VI, the examination results for the left ear correspond to level VIII hearing loss under Table VI and to level IV under Table VIa.  For the right ear, the examination results correspond to level II under Table VI.  (The Board notes that the September 2011 Supplemental Statement of the Case utilized different figures because it failed to apply the exceptional pattern of hearing loss at § 4.86(a) and used a description of speech recognition performance rather than the correct speech recognitions scores for each ear.)  Accordingly, the intersection point of level VIII for the left ear and level II for the right ear under Table VII shows that the Veteran's hearing loss warranted a 10 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned.  

The Board has not found within the claims file any evidence of a rating higher than 10 percent for bilateral hearing loss during the period from April 9, 2010.  

The Board acknowledges the Veteran's assertions and those of family and friends that his hearing impairment is significant and that he should receive a higher rating.  However, the Board is constrained by the applicable regulations, which require evaluation by strict mechanical application of the tables that make up the rating criteria for hearing impairment.  

The Veteran is competent to report his symptoms.  To the extent that the Veteran has asserted that he warrants a higher rating for bilateral hearing loss, the Board finds that the preponderance of the evidence for the period on appeal does not support his contentions.  There is also no submitted evidence to suggest that a staged rating is appropriate under Hart v. Mansfield, 21 Vet. App. 505 (2007), at any time for the period from April 9, 2010 to the present.  

The above determination continuing the Veteran's 10 percent rating for his hearing impairment for the period from April 9, 2010, to the present is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that the evidence of record raised the issue whether the Veteran was entitled to consideration of the assignment of a disability rating on an extraschedular basis during this timeframe, see 38 C.F.R. § 3.321(b), or whether he was entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Court has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the November 2010 VA examiner found significant effects on occupational activities and everyday interactions because of the Veteran's hearing difficulties.  

Based on the foregoing, as the result of the Board's October 2010 remand, it was determined that referral to the Director of VA's Compensation Service for consideration of the assignment of an extraschedular rating was appropriate.  Thun v. Peake, 22 Vet App 111 (2008).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the Rating Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Director of VA's Compensation Service offered an opinion in August 2011.  The Director provided a recitation of the results of audiometric testing obtained at the time of the Veteran's November 2010 VA examination, including the examiner's finding that the Veteran's hearing loss had an impact on his usual occupational activities.  While the Director found that the evidence of record showed that the Veteran's service-connected hearing loss affected his employment, he also noted that the evidentiary record failed to demonstrate an exceptional or unusual disability picture for bilateral hearing loss that rendered application of the regular rating criteria impractical.  The Director relied on the conclusion of the November 2010 VA examiner and reasoned that the Veteran could be employed in non-adverse listening environments with the use of hearing aids, the use of visual and contextual cues, and employer accommodations.  The Director, thus, denied entitlement to an extraschedular disability rating for bilateral hearing loss.  

The Director essentially determined that the Veteran's functional limitations, such as difficulties with communication, made known by his written statements and oral testimony and by several lay statements submitted for the record from family members and friends of the Veteran, would normally be expected from a hearing loss disability.  It is clear to the Board that the Veteran has difficulty hearing words and sounds; however, subsequent to review of the Director's August 2011 opinion, there is no evidence that the Veteran demonstrates an exceptional disability picture such that the available schedular disability ratings for that service-connected disability are inadequate.  There are no related factors such as marked interference with employment or frequent periods of hospitalization.  Evidence in the claims file shows that the Veteran left his job as a town's veteran's agent in January 2004 on regular retirement through an incentive.  While the Board does not doubt the Veteran's testimony that he felt he could not subsequently do retail work at a friend's sporting goods store for more than three weeks, that employer never submitted any proof of employment or of the Veteran's dismissal due to hearing problems.  While the Veteran has become frustrated with his need to frequently request others to repeat themselves, there is no other evidence that there is marked interference with any employment.  There is no other evidence that in any job the Veteran's hours have been reduced, that he had missed a significant number of days from work, or that he was not employed because of his bilateral hearing loss disability.  

The Board has considered the Veteran's assertion that his bilateral hearing loss had made it almost impossible to secure certain jobs or work in any type of noisy occupational type environment.  Such may indeed be the case; there may be certain jobs that the Veteran is unable to secure due to his bilateral hearing loss disability.  However, the fact remains that the only medical opinion in the record states that the Veteran can be accommodated in non-adverse listening environments.  

In sum, the weight of the evidence does not demonstrate that the Veteran's bilateral hearing loss disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Therefore, the Board finds that the preponderance of the evidence is against any claim of entitlement to an extraschedular disability rating for bilateral hearing loss.  

The August 2011 report of the Director of VA's Compensation Service also indicated that the Veteran's hearing loss did not prevent him from following or securing substantially gainful employment, or for entitlement to a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).  The Board notes that the record contains a final decision dated in April 2008 denying the Veteran's entitlement to a TDIU claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Such is the case here.  During his hearing the Veteran testified that he was no longer able to work because his service-connected hearing loss interfered with his ability to interact with others.  Further, the November 2010 VA examiner noted the Veteran's hearing loss had significant effects on the Veteran's occupational and daily activities.  As such, the issue of a TDIU can be considered as part and parcel of the Veteran's higher rating claim and not as a separate issue.

The record reflects that the Veteran is currently receiving the following disability evaluations:  20 percent for a duodenal ulcer; 10 percent for tinnitus; 10 percent for bilateral hearing loss; and a noncompensable rating for a scar on the chin.  His combined disability rating is only 40 percent, no disability is rated at least 40 percent or higher, and the combined rating is not 70 percent or higher.  Thus, the schedular requirement for a TDIU claim has not been met in this case.  38 C.F.R. § 4.16(a).  Even so, VA could consider whether the Veteran may be entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  This regulation provided that veterans who are unable to secure gainful employment by reasons of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), shall receive extraschedular consideration.

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities render him unemployable.  Although the Veteran has asserted that he cannot work because of his service-connected bilateral hearing loss and tinnitus, the Board finds no objective medical evidence that the Veteran's service-connected disabilities render him unemployable.  In this regard, while lay evidence suggests the Veteran might have trouble working due to difficulties hearing, the Board notes that the record is negative for any objective evidence or medical opinions that service-connected disabilities prevent the Veteran from working.  Indeed, the November 2010 VA audiological examination and August 2011 opinion from VA's Director of Compensation noted that the Veteran's hearing loss had significant effects on his occupational activities, but that he could function and work in non-adverse listening environments with the use of hearing aids and visual cues.  The fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the preponderance of the evidence does not support any claim of entitlement to TDIU as part of the Veteran's current higher rating claim on appeal.

The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 10 percent for bilateral hearing loss, for the period from April 9, 2010, to the present, including an increase due to extraschedular consideration.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, for the period from April 9, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


